OPINION OF THE COURT.
In this action great strictness is observed. The proof must correspond with the count. As the issue is on the title, and not on the right of possession only, as in the action of ejectment, the evidence of title must strictly conform to the title as set out in the count. And the court think that there is in this case such a variance as must be fatal to the plaintiffs in their action.
*851The plaintiffs’ counsel asked leave to suffer a non-suit, which the court granted, with the understanding that the defendant’s counsel should he heard against the right of the demandants to suffer a non-suit in this action.